By the Court,

Nelson, J.
The rule laid down by the chief justice in Cleaveland v. Rogers, 6 Wendell, 438, so far as the judgments of the justice’s courts of this state ai’e concerned, must be considered as confined to the case of an avowry or other pleading subsequent to the declaration, there being various instances in which greater certainty is necessary in a plea than in a declaration, and more certainty being required in a replication than in a declaration, though certainty to a common intent is in general sufficient. 1 Chitty’s Pl. 514, 624. See also 1 Johns. R. 384, and 10 id. 372, 428.
The acts of the legislature of this state, conferring civil jurisdiction upon justices of the peace, and authorizing them to take cognizance of certain actions, is a public act, of which the court is bound to take judicial notice. Looking into the declaration in this case, with reference to these acts, it cannot but be perceived that the justice had jurisdiction of the case, and was competent to render the judgment sought to be *475enforced. By the act of 1818, he had authority to render judgments upon confession, to the amount of $250. In the case of a declaration on a foreign judgment of a subordinate tribunal of limited jurisdiction, no doubt the authority under which the judgment was rendered should be set forth, as in that way alone can this court be advised of the jurisdiction of the court rendering the judgment. 7 Wendell, 436. A dec-claration substantially like the one under consideration was adjudged good in Smith v. Mumford. 9 Cowen, 26.
Motion in arrest denied.